Title: Elbridge Gerry to Abigail Adams, 16 May 1780
From: Gerry, Elbridge
To: Adams, Abigail



Dear Madam
Philadelphia 16th. May 1780

I had the pleasure of addressing You on the 17th of April last, since which Congress have received several Letters from our worthy Friend at Paris, containing Copies of his Correspondence with the Count de Vergennes, Primier of France. In one of his Letters to Mr. Adams the Count says “the principal object of your Mission, I mean what regards the future Pacification, shall be announced in the Gazette of France, when a Mention is made of your presentation to the King and Royal Family”: and also proposes, that an Extract of Mr. A——s Commission of Minister Plenipotentiary should at the same Time be published, and that similar Insertions should be made in the Leyden Gazette: all of which will undoubtedly be sent to America and communicated to the publick. Previous to this Intelligence, I had prepared for the press a paragraph to rectify the partiality of the Philosophical Society, but as the Inconveniences apprehended from their publication in Europe will be now effectually prevented, I think it best to take no other Notice thereof, than to hint to one of their Members who is a Friend to Mr. A——s, that their Appointment, circumstanced as it was, could not be supposed honorary, but must appear deficient in Delicacy to Mr. A——s as well as to the State in which he resided.
I had the pleasure last Evening of a Visit from the Marquis la Fayette with a Letter of the 29th Feby. from Mr. A——s and one of the 26th from Mr. Dana, both of whom were happy in the Friendship and Confidence of the Court of France, and in the Hopes of seeing in due Time, the present tragical Scene closed, and the Cause of Liberty established on a permanent Foundation. I remain Madam with the sincerety, Friendship & Esteem your most obedt. & very hum. ser.,

G.

